                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

M & G USA CORPORATION, et al.,1                         Case No. 17-12307 (BLS)

                                    Debtors.            (Jointly Administered)

                                                        Ref. Docket No. 1869

       CERTIFICATION OF NO OBJECTION REGARDING THIRD INTERIM
       APPLICATION OF ROTHSCHILD INC. AND ROTHSCHILD S.P.A. FOR
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
        FOR REIMBURSEMENT OF EXPENSES AS FINANCIAL ADVISORS
     AND INVESTMENT BANKERS TO THE DEBTORS FOR THE PERIOD FROM
                   MAY 1, 2018 THROUGH JULY 31, 2018

         The undersigned counsel for the above captioned debtors (the “Debtors”) hereby certifies

that:

         1.       On September 14, 2018, Rothschild Inc. and Rothschild S.p.A. (collectively,

“Rothschild”), as financial advisors and investment bankers to Debtors, filed the Third Interim

Application of Rothschild Inc. and Rothschild S.p.A. for Allowance of Compensation for Services

Rendered and for Reimbursement of Expenses as Financial Advisors and Investment Bankers to

the Debtors for the Period from May 1, 2018 Through July 31, 2018 (Docket No. 1869) (the

“Application”) with the U.S. Bankruptcy Court for the District of Delaware (the “Court”).

         2.       Pursuant to the Notice of the Application, objections to the Application were to be

filed and served no later than October 5, 2018, at 4:00 p.m. prevailing Eastern Time.




1
         The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
         numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
         G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
         & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
         USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
         American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears
         Road, Suite 240, Houston, Texas 77067.



DOCS_DE:218879.4 54032/001
        3.       The undersigned certifies that he has caused the review of the Court’s docket in

this case and no answer, objection, or other responsive pleading to the Application appears

thereon.

        4.       In accordance with the Court’s Order Authorizing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [Docket No. 308], entered on

December 1, 2017, the Debtors are authorized to pay one hundred percent (100%) of the fees

(including any holdbacks)2 and one hundred percent (100%) of the expenses requested in the

Application upon entry of a Court order approving the Application.

        5.       A hearing on the Application is scheduled for November 7, 2018 at 10:00 a.m.

before the Honorable Judge Brendan L. Shannon, at the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801.



Dated: October 8, 2018                                  PACHULSKI STANG ZIEHL & JONES LLP


                                                        /s/ Joseph M. Mulvihill
                                                        Laura Davis Jones (DE Bar No. 2436)
                                                        James E. O'Neill (DE Bar No. 4042)
                                                        Joseph M. Mulvihill (DE Bar No. 6061)
                                                        919 N. Market Street, 17th Floor
                                                        P.O. Box 8705
                                                        Wilmington, DE 19899-8705 (Courier 19801)
                                                        Telephone:     (302) 652-4100
                                                        Facsimile:     (302) 652-4400
                                                        Email:         ljones@pszjlaw.com
                                                                       joneill@pszjlaw.com
                                                                       jmulvihill@pszjlaw.com




2
        In accordance with the Order Approving Stipulation Regarding Settlement and Agreement with Respect to
        Sale of Corpus Christi Assets and Related Matters [Docket No. 1299] (the “Sale Stipulation”), Rothschild
        has agreed to waive any entitlement to monthly fees for April 2018 and onwards. As such, no allowance for
        compensation was sought in the Application.


                                                       2
DOCS_DE:218879.4 54032/001
                             and

                             JONES DAY

                             Scott J. Greenberg
                             Stacey L. Corr-Irvine
                             250 Vesey Street
                             New York, NY 10281
                             Telephone:     (212) 326-3939
                             Facsimile:     (212) 755-7306
                             Email:         sgreenberg@jonesday.com
                                            scorrirvine@jonesday.com

                             and

                             Carl E. Black
                             901 Lakeside Avenue
                             Cleveland, Ohio 44114
                             Telephone: (216) 586-7035
                             Facsimile:    (216) 579-0212
                             Email:        ceblack@jonesday.com

                             Co-Counsel for the Debtors and Debtors in
                             Possession




                             3
DOCS_DE:218879.4 54032/001
